Case 1:21-cv-04954-WFK-RER Document 8 Filed 09/12/21 Page 1 of 2 PageID #: 98




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

WE THE PATRIOTS USA, INC.,            :
DIANE BONO,                           :
MICHELLE MELENDEZ,                    :     Dkt. No.: 1:21-cv-4954
MICHELLE SYNAKOWSKI,                  :
     Plaintiffs,                      :
v.                                    :
                                      :
KATHLEEN HOCHUL - GOVERNOR            :
OF NEW YORK; HOWARD                   :
ZUCKER, M.D, - COMMISSIONER,          :
NEW YORK STATE DEPARTMENT             :
OF HEALTH                             :
     Defendants.                      :     SEPTEMBER 12, 2021

                               NOTICE OF APPEAL

       The Plaintiffs – We The Patriots USA, Inc., Diane Bono, Michelle Melendez,

Michelle Synakowski – hereby give notice that they appeal the Court’s September 12,

2021 order denying their motion for a temporary restraining order and a preliminary

injunction.

                                                   THE PLAINTIFFS
                                                   /s/ Norman A. Pattis /s/
                                                   NORMAN A. PATTIS, ESQ.
                                                   PATTIS & SMITH, LLC
                                                   383 Orange Street
                                                   New Haven, CT 06511
                                                   Tel: (203) 393-3017
                                                   Fax: (203) 393-9745
                                                   npattis@pattisandsmith.com

                                                   /s/ Cameron L. Atkinson /s/
                                                   CAMERON L. ATKINSON, ESQ.
                                                          Pro hac vice pending
                                                   PATTIS & SMITH, LLC
                                                   383 Orange Street
                                                   New Haven, CT 06511
                                                   Tel: (203) 393-3017
                                                   Fax: (203) 393-9745
                                                   catkinson@pattisandsmith.com
Case 1:21-cv-04954-WFK-RER Document 8 Filed 09/12/21 Page 2 of 2 PageID #: 99




                                                      /s/ Earl A. Voss /s/
                                                      EARL A. VOSS, ESQ.
                                                             Pro hac vice pending
                                                      PATTIS & SMITH, LLC
                                                      383 Orange Street
                                                      New Haven, CT 06511
                                                      Tel: (203) 393-3017
                                                      Fax: (203) 393-9745
                                                      avoss@pattisandsmith.com




                             CERTIFICATE OF SERVICE

      I hereby certify that on the date above a copy of the foregoing was served by

certified mail, email, and/or by fax upon Governor Hochul and Dr. Zucker or their proper

representatives designated by law.

                                                      /s/ Norman A. Pattis /s/
                                                      NORMAN A. PATTIS, ESQ.
